UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE #333-30176 NEW MEXICO SOFTWARE, INC. (Exact name of Registrant as specified in charter) NEVADA 91-1287406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5021 Indian School Road, Suite 100 Albuquerque, New Mexico 87110 (Address of principal executive offices) (Zip Code) (505) 255-1999 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [] NO [X] The number of shares outstanding of each of the issuer’s classes of common stock at May 10, 2011 was 144,835,594. TABLE OF CONTENTS PART I FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) 3 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to the Financial Statements 6 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4T.CONTROLS AND PROCEDURES 20 PART II OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS 21 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 22 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 22 ITEM 5.OTHER INFORMATION 22 ITEM 6.EXHIBITS 22 SIGNATURES 23 2 ITEM1.FINANCIAL STATEMENTS New Mexico Software, Inc. Consolidated Balance Sheets (Rounded to the nearest thousand) (Unaudited) March 31, December 31, Assets Current assets: Cash and equivalents $ $ Accounts receivable, net Prepaid expenses and other assets Total current assets Furniture, equipment and improvements, net Security deposits Total Assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Customer deposits Deferred revenue Notes payable - Capital lease Total current liabilities Long-term liabilities Capital lease - long-term portion Total long-term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 500,000 shares authorized, 0 shares issued and outstanding as of 3/31/11 - - Common stock, $0.001 par value, 200,000,000 shares authorized, 144,835,594 shares issued and outstanding as of 3/31/11 Paid-in capital Subscriptions payable Deferred compensation ) ) Accumulated deficit ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements. 3 New Mexico Software, Inc. Consolidated Statements of Operations (Rounded to the nearest thousand) (Unaudited) For the three months ended March 31, Revenues Radiological services $ $ Software usage fees Cardiological services - Software hosting and maintenance Software sales and licenses Gross revenues Cost of services Gross profit Operating costs and expenses: General and administrative Legal fees Depreciation and amortization Research and development Total operating costs and expenses Net operating income (loss) ) Other income (expense): Interest income - Interest expense ) ) Total other income (expense) ) Net income $ $
